 



MASTER SERVICES AGREEMENT

 

This Master Services Agreement (“Agreement”) is entered into and dated as of
November 15, 2016, by and between Marina Biotech Inc., a Delaware corporation
(“Company”), and Autotelic Inc., a Delaware corporation (“Autotelic”).

 

Background

 

A. Company is in the business of discovering, developing and commercializing
certain candidate drugs to treat orphan diseases (collectively, “Products”).    
B. Autotelic, following the completion of the transactions contemplated by that
certain Agreement and Plan of Merger dated as of November 15, 2016 between and
among the Company, IthenaPharma, Inc., Ithena Acquisition Corporation and Vuong
Trieu as the Ithena Representative (such transaction, the “Merger”), is an
affiliate of Company, and is in the business of developing personalized
Therapeutic Drug Monitoring (TDM) devices and, following the completion of the
Merger, may provide “Services,” as defined below, to the Company.     C. Company
desires to engage Autotelic to provide certain services upon the terms and
conditions set forth in this Agreement. Autotelic shall use its own personnel,
furnishings, equipment and other assets to provide such Services upon the terms
and conditions set forth in this Agreement.     D. Company and Autotelic desire
to enter into a written agreement to provide a full statement of their
respective rights, duties and obligations with respect to the Services provided
for hereunder.

 

Agreement

 

Now, therefore, in consideration of the mutual covenants set forth in this
Agreement, the parties agree as follows:

 

1. DUTIES. Autotelic will provide Company with the following business functions
and services related to the Products (the “Services”) from time to time during
regular business hours at Company’s request:

 

  (a) Chemistry, Manufacturing and Controls services to define and document the
nature of the drug substance and drug product, the manner in which both are
made, and the manner in which the manufacturing process is controlled as such
relate to the Products;         (b) Regulatory planning, submission, and meeting
with regulatory agencies globally to obtain regulatory guidance, concurrence,
and approval for clinical trial, regulatory approval path way and ultimately
marketing approval. Some examples of regulatory services include submission of
new drug application, labeling and marketing to FDA or any drug administration
agency worldwide related to the Products;

 

1

   

 

  (c) Nonclinical services to support the design, execution and submission of
nonclinical studies to support IND/NDA approval. These include mechanism of
action studies, PK/ADME, Pharmacology, Safety Pharmacology and Toxicology;      
  (d) Clinical services to support the NDA. These include protocol design,
submission, and approval as SPA. Interaction with KOLs and CROs to arrive at the
appropriate protocol designs. The conduct and operation of the clinical trials
including budget negotiation, site selection, site activation, data collection,
data management, datalock, data cleaning, report writing, safety monitoring.    
    (e) Human resources function for Company’s employees, including employee
training, development & discipline, insurances, 401k, stock options, candidate
search, section, hiring and termination;         (f) Accounting, forecasting and
finance functions to include vendor selection, purchasing, AP/AR, budgeting and
financial projection, bookkeeping and auditing, fund raising through loan or
stock sales;         (g) corporate compliance functions to include all SEC
filings, K and Q, M&A support and due diligence, legal document reviews
including CDA, contracts, corporate docs, all relevant corporate document
filings with relevant governmental agencies such as EDD, EIN, Federal, State,
and Local Registration; prosecution and defense;         (h) Business
commercialization services including but not limited to generating leads,
attending scientific/investor/partnering meetings, identification of potential
partners, evaluation of potential drug candidates, term sheet negotiation, due
diligence and licensing-in, licensing-out services;         (i) IP services to
include planning, drafting, submission of patent application, responses to
government agencies, prosecution, and defense; and         (j) Such other
services as Company may request that Autotelic agrees to provide (which request
and agreement shall be in writing).

 

Autotelic shall devote sufficient time and effort reasonably sufficient to
provide the Services to Company so as to allow Company to pursue its business.

 

2. ADDITIONAL DUTIES. Autotelic shall provide Company during regular business
hours with access to, and use of, Autotelic’s computer systems, laboratories,
test equipment, telephone systems and office furniture and equipment (the
“Additional Services” and together with the Services) reasonably sufficient to
allow Company to pursue its business.

 

2

   



 

3. RELATIONSHIP OF THE PARTIES. It is understood that Autotelic’s retention
hereunder does not constitute a master-servant relationship or that of an agent
and principal. Autotelic is authorized to subcontract with other persons or
entities for any of the Services, or to provide the Services to other parties.

 

4. TERM. Subject to the termination provisions set forth in this Section 4, the
term of this Agreement shall commence on the Effective Date and shall continue
for ten (10) years, provided; however, in the event that one of the parties is
in breach of the Agreement hereto at any time, the other party may terminate
this Agreement by giving a written notice to the breaching party within thirty
(30) days of such breach. This Agreement may also be terminated by either party
upon not less than 90 days written notice; provided, however, that the final day
of the term of this Agreement shall be on the last day of the calendar month in
which any noticed termination date falls. Sections 5, 6, 8 and 9 of this
Agreement shall survive any termination of this Agreement.

 

5. OWNERSHIP OF INTELLECTUAL PROPERTY.

 

(a) Except as may otherwise be agreed upon in writing between Company and
Autotelic, Company shall own, and Autotelic hereby assigns and agrees to assign
in the future as necessary, throughout the world in perpetuity, all right, title
and interest in all work product, including all deliverables, and all rights in
registrations, filings and applications related to such work product which is
developed or created by Autotelic (whether alone or jointly with Company or a
third party) pursuant to the Services (“Work Product”), including but not
limited to, Work Product subject to protection under applicable patent,
copyright or trademark laws or laws pertaining to trade secrets and database
protection (all of such rights in Work Product being referred to herein as
“Intellectual Property Rights”). Autotelic also hereby irrevocably transfers and
assigns to Company, and waives and agrees never to assert, any and all “Moral
Rights” (as defined below) Autotelic may have in or with respect to any Work
Product. “Moral Rights” means any rights to claim authorship of Work Product, to
object to or prevent any modification of any Work Product, to withdraw from
circulation or control the publication or distribution of any Work Product, and
any similar right, existing under judicial or statutory law of any country in
the world, or under any treaty, regardless of whether or not such right is
called or generally referred to as a “moral right(s)”, “droit moral”, “artist
right(s)” or otherwise.

 

(b) Autotelic agrees to execute further documents, testify and provide
additional information as necessary to effectuate the intent of this Section 5
without further consideration, including executing a separate document
confirming the rights herein for the purpose of any filings with government
agencies. If Autotelic fails to execute such further documents, Autotelic hereby
irrevocably appoints Company as its lawful attorney-in-fact, which constitutes a
power coupled with an interest, with the right to execute and do all things
necessary with respect to such documents to fulfill the purpose of this Section
5.

 

3

   

 

6. INDEMNIFICATION AND LIMITATION ON LIABILITY.

 

(a) Subject to Section 6(c) and 6(e) hereof, Company shall defend, indemnify and
hold harmless Autotelic, its affiliates (other than Company) and their
respective officers, directors, shareholders, employees, licensees, agents,
successors and assigns from and against any and all Liabilities (as defined in
Section 6(d) hereof) arising in connection with or resulting from (i) any injury
to person or damage to property that may occur in connection with the handling,
use or operation of any Products or any component thereof, (ii) Company’s breach
of any of its representations, warranties, covenants, obligations, agreements or
duties under this Agreement or Company’s gross negligence, recklessness or
intentional misconduct, (iii) any sales, licensing or other transfers by Company
of Products in violation of any law, rule, or regulation, including the
infringement of another party’s intellectual property rights (excluding
Liabilities for which Autotelic is obligated to defend Company pursuant to
Section 6(b)(i) below) or (iv) any violation and/or alleged violation by Company
or the Product or any component thereof of any governmental law, rule and/or
regulation.

 

(b) Subject to Section 6(c) and 6 (e) hereof, Autotelic shall defend, indemnify
and hold harmless Company, its affiliates (other than Autotelic) and their
respective officers, directors, shareholders, employees, licensees, agents,
successors and assigns from and against any and all Liabilities arising in
connection with or resulting from (i) the willful infringement by Autotelic of
the proprietary rights of any third party arising from the Services, or (ii)
Autotelic’s breach of any of its representations, warranties, covenants,
obligations, agreements or duties under this Agreement or gross negligence,
recklessness or intentional misconduct.

 

(c) Notwithstanding anything to the contrary contained herein, neither party
shall have any obligation to indemnify, defend or hold harmless hereunder with
respect to any Liabilities arising out of or resulting from the breach by the
other party of any of its representations, warranties, covenants, obligations,
agreements or duties under this Agreement arising from any gross negligence,
recklessness or intentional misconduct by the other party.

 

(d) As limited by Section 6(e) below, for purposes of this Agreement,
“Liabilities” shall mean any and all claims of and liabilities to third parties
and expenses incurred in connection therewith (whether or not in connection with
proceedings before a court, arbitration panel, administrative agency, hearing
examiner or other tribunal), judgments, awards, fines, penalties, settlements,
investigations, costs, and attorneys’ fees and disbursements.

 

(e) Notwithstanding anything herein to the contrary, absent fraud, willful
misconduct or gross negligence, neither party shall be liable to the other for
any claim of any kind, or for any damage arising out of or in connection with or
resulting from this Agreement, or from the performance or breach thereof, in an
amount not to exceed the total aggregate amount incurred for the work performed
hereunder. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (INCLUDING,
WITHOUT LIMITATION, LOST PROFITS, LOST SAVINGS, OR LOSS OF GOOD WILL) ARISING
UNDER OR IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT, EVEN
IF SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

4

   

 

7. COMPENSATION.

 

(a) Services provided by Autotelic personnel.

 

  i. During the period commencing on the date of this Agreement (the “Effective
Date”) and until the date that Company has completed an equity offering of
either common or preferred stock in which the gross proceeds therefrom is no
less than $10,000,000 (the “Equity Finance Date”), Company shall pay Autotelic
the following compensation: cash in an amount equal to the Actual Labor Cost
(paid on a monthly basis), plus warrants for shares of the Company’s common
stock (such warrants issuable pursuant to this Agreement, the “Warrants”) with a
strike price no less than the fair market value of the Company’s common stock at
the time said warrants are issued (based on the closing price of the Company’s
common stock on the OTCQB Tier of the OTC Markets (or such other market on which
the Company’s common stock is then being traded); provided, however, that in no
event shall the exercise price of the Warrants be lower than the lower of (x)
$0.28 per share (as adjusted for stock splits occurring following the Effective
Date) or (y) the lowest exercise price of any warrants that have been issued by
the Company in a capital raising transaction (and that would otherwise reduce
the exercise price of any other outstanding warrants issued by the Company)
during the period between the Effective Date and the date of the issuance of the
Warrants. The number of Warrants to be issued to Autotelic pursuant to this
Agreement shall be based on the exercise price of such Warrants.         ii.
After the Equity Financing Date, Company shall pay Autotelic a cash amount equal
to the Actual Labor Cost plus 100% mark up of providing the Services.        
iii. Autotelic acknowledges that the Warrants and the shares of the Company’s
common stock issuable upon exercise thereof (such shares of common stock, the
“Warrant Shares”, and together with the Warrants, the “Securities”) constitute
unregistered securities issued by the Company, and that the issuance and sale of
the Securities by the Company is restricted under state and federal securities
laws, including, without limitation, the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder.
Autotelic agrees that it shall not sell the Securities (or any part thereof)
unless the Securities have been registered under the Securities Act, or unless
such sale is permitted under, and is effected in compliance with, an exemption
from registration contained in applicable state and federal securities laws,
including Rule 144 promulgated under the Securities Act (as such rule may be
amended from time to time). Autotelic hereby represents and warrants to the
Company that it: (i) is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act; (ii) has the requisite power
and authority to enter into and to perform its obligations under this Agreement;
(iii) can bear the risk of losing its entire investment in the Securities; (iv)
is acquiring the Securities for its own account, not as nominee or agent, and
not with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act; (v) understands that
the Securities are being issued to it pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by Autotelic in this Agreement; (vi) has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the acquisition of the Securities; (vii) has been given the
opportunity to ask questions of, and receive answers from, the Company
concerning the Securities and the business of the Company, and to obtain such
additional information as Autotelic deemed necessary in connection with the
transactions contemplated by this Agreement; and (viii) neither Autotelic nor
any beneficial owner of Autotelic that would be regarded as a beneficial owner
of the Company’s outstanding voting equity securities is subject to the “bad
actor” disqualification provisions set forth in Rule 506(d) of Regulation D
promulgated under the Securities Act.

 

5

   

 

  iv. Company shall, within thirty (30) days following the later of (x) the
delivery of any Warrants to Autotelic and (y) the date on which Company files
with the Securities and Exchange Commission (the “Commission”) the audited
financial statements (including pro forma financial statements) that are
required to be filed by Company pursuant to Regulation S-X under the Securities
Act as a result of the consummation of the Merger (such financial statements,
the “Required Financial Statements”), file with the Commission a registration
statement to register the resale of the Warrant Shares by Autotelic on such form
as Company is eligible to use for such registration, and shall use its best
efforts to cause each such registration statement to be declared effective by
the Commission within sixty (60) days of the filing thereof. Company shall use
commercially reasonable efforts to keep each such registration statement
effective at all times and available for use by Autotelic until the earlier of
the time at which: (i) Autotelic does not hold any of the Warrant Shares
registered thereon; or (ii) all of the Warrant Shares registered thereon are
eligible for resale under Rule 144. Company shall use commercially reasonable
efforts to cause the filing of the Required Financial Statements as soon as
reasonably practicable following the date hereof, but in no event later than
seventy-five (75) days following the date hereof. Notwithstanding the foregoing,
Company shall not be obligated to file any registration statement pursuant to
this Agreement if the number of Warrant Shares to be registered thereon is less
than 1,000,000 (as adjusted for stock splits and similar events), in which event
Company shall include such Warrant Shares on the next registration statement
that Company is obligated to file pursuant to this Agreement (so long as the
number of Warrant Shares to be registered on such registration statement is not
less than 1,000,000 (as adjusted for stock splits and similar events)).

 

(b) With reference to the provision of the Services and subject to Section 7(e),
Actual Cost shall mean:

 

  i. In the case of Autotelic’s personnel who provide Services to Company, to
the product of (i) the “Average Percentage”, defined below, of such personnel
multiplied by (ii) the actual gross payroll in the corresponding month of such
personnel. The “Average Percentage” shall mean the total percentage, based on
the employee daily working time sheet, of the personnel that worked on each
project divided by actual working days of each month. Upon request, Autotelic
shall provide Company with weekly time sheets to substantiate percentage of
services performed.         ii. In the case of space used at Autotelic’s
facilities, a pro-rata portion of all occupancy costs of each such facility,
including, without limitation, rent, utilities, maintenance and taxes, pro-rated
based upon the amount of space of such facility devoted solely to Company’s use
compared to the total space of such facility. In the case of any facility owned
by Autotelic, rent shall be imputed based on the fair market value of comparable
space similarly located and comparably equipped, as agreed upon in writing by
the parties.         iii. In the case of expenses paid by Autotelic to third
party contractors or material used in connection with the performance of the
contracts, including but not limited to clinical trial, non-clinical trial, CMO,
FDA regulatory process, CRO and CMC, Company shall pay Autotelic an amount equal
to the actual invoice amount plus 20% mark up of providing the Services. Upon
request, Autotelic shall provide Company with actual invoice received from the
third party contractors or vendors.

 

6

   



 

  iv. In the case of acquiring other assets by Autotelic in providing the
Services such as equipment, software or databases, Company shall pay Autotelic
an amount equal to the actual invoice amount times “estimated usage percentage”,
without additional mark up. The “estimated usage percentage” shall be
determined, based on the annual projected usage percentage, reasonably estimated
by Autotelic’s project manager at the time of the acquisition, which shall be
reviewed on an annual basis.

 

(c) Company shall promptly reimburse Autotelic for any out-of-pocket expenses
incurred in connection with the provision of the Services; provided, that
Autotelic shall not incur any out-of-pocket expenses in connection with the
provision of the services in an amount in excess of $10,000 without the prior
written consent of Company.

 

(d) Autotelic shall provide an accounting record of all identified Actual Cost,
including but not limited to the payroll of employees, rent, information
technology sharing arrangements, the third party contractors or vendors and
capital equipment costs, if any, which has been provided to Company by Autotelic
prior to the signing of this agreement.

 

(e) Autotelic shall maintain sufficient books and records to document the Actual
Costs of providing the Services for not less than one year. Company shall have
the right to audit, or have audited by its accountants, such books and records
upon three business days’ written notice to Autotelic during Autotelic’s normal
business hours in a manner reasonable designed to minimize interference with
Autotelic’s normal business activities. Any such audit shall be at Company’s
sole cost and expense, except that if such audit reveals overcharges of more
than three percent, Autotelic shall promptly reimburse Company for the
reasonable cost of such audit and shall promptly reimburse Company for the full
amount of any such overcharge.

 

8. Payment Terms

 

(a) Except as otherwise set forth in this Agreement, any undisputed sum due to
Autotelic pursuant to this Agreement shall be payable within thirty (30) days
following Company’s acceptance of the Service/Products or receipt of the
applicable invoice by Autotelic, whichever is later.

 

(b) Notwithstanding any other provision in this Agreement to the contrary,
Company shall not withhold any specific amount to Autotelic because of a
legitimate dispute between the parties as to that specific amount, pending the
resolution of the disputed amount.

 

7

   

 

(c) In the event that Company is not able to remit any amount as set forth in
Section 8(a), Company agrees to enter a promissory note agreement to evidence
the amount owed to Autotelic. The promissory note agreement shall be comprised
of certain terms, which will include but not limited to an interest rate of
three (3) percent per annum and a maturity date for no more than two (2) years.

 

(d) Company acknowledges and agrees that it shall have no right to set off
against any amounts under this Agreement, or any invoices issued by Autotelic
related to this Agreement, any and all amounts due to Autotelic from Company.

 

9. CONFIDENTIALITY.

 

(a) In furthering the transactions contemplated in this Agreement, each of the
parties may have in the past or may in the future disclose its Confidential
Information to the other party. For purposes of this Agreement, “Confidential
Information” means all information and material which is proprietary to the
disclosing party, whether or not marked as “confidential” or “proprietary” and
which is disclosed to another party hereto, which relates to the disclosing
party’s past, present, or future research, development, or business activities.
Confidential Information does not include any information which (i) was in the
lawful and unrestricted possession of the receiving party prior to its
disclosure to the receiving party by the disclosing party, (ii) is or becomes
generally available to the public by acts other than those of the receiving
party after receiving it, or (iii) has been received lawfully and in good faith
by the receiving party from a third party who did not derive it from the
disclosing party or (iv) is required to be disclosed in a judicial or
administrative proceeding, or is otherwise requested or required to be disclosed
by law or regulation (provided the receiving party provides reasonably prompt
notice of such obligation to the disclosing party after receiving party learns
of such obligation).

 

(b) Each party hereto agrees not to disclose to third parties other than the
parties’ professional advisers, or allow access by third parties, to any
Confidential Information of the other party during the term of this Agreement
and for 5 years afterwards as the pertinent information or data remain
Confidential Information, regardless of whether the Confidential Information is
in written or tangible form.

 

The party’s obligations hereunder, including the obligations to protect and
preserve the secrecy of Proprietary Information delivered hereunder and to
return Proprietary Information, shall survive any termination or expiration of
this Agreement for a period of five (5) years.

 

(c) Each of the parties understands and acknowledges that the Confidential
Information of the other party has been developed or obtained by the investment
of significant time, effort and expense and provides the disclosing party with a
significant competitive advantage in its business. If the receiving party fails
to comply with any obligations pursuant to this Section 8 the disclosing party
will suffer immediate, irreparable harm for which monetary damages will provide
inadequate compensation. Accordingly, the parties agree that the disclosing
party will be entitled, in addition to any other remedies available to it, at
law or in equity, to injunctive relief to specifically enforce the terms of this
Section 8

 

8

   

 

10. MISCELLANEOUS.

 

(a) Both parties agree that the Agreement is enforceable even if a liquidation
event occurs. Liquidation event is defined as a merger or consolidation (other
than one in which stockholders of the Company own a majority by voting power of
the outstanding shares of the surviving or acquiring corporation) and a sale,
lease, transfer, exclusive license or other disposition of all or substantially
all of the assets of the Company will be treated as a liquidation event

 

(b) Each party hereto shall cooperate with the other party and agrees to execute
and deliver all further instruments, documents and papers, and shall perform any
and all acts necessary or reasonably desirable, to give full force and effect to
all of the terms and provisions of this Agreement.

 

(c) The headings herein are for convenience only, do constitute a part of this
Agreement, and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d) This Agreement shall be binding on and inure to the benefit of the parties
and their respective successors and permitted assigns. Neither party shall have
the right or the power to assign any of its rights, or delegate or subcontract
the performance of any of its obligations under this Agreement, without the
prior written authorization of the other party, such written authorization not
to be unreasonably withheld or delayed; provided, however, that the prior
written authorization of the other party shall not be required for a party to
assign any of its rights, or delegate or subcontract the performance of any of
its obligations hereunder to an affiliate or pursuant to a sale of substantially
all of the assets of the party, merger, consolidation, reorganization or other
similar transaction.

 

(e) This Agreement contains the entire agreement between Autotelic and Company,
concerning the subject matter hereof, supersedes all other drafts,
understandings or agreements, and shall be governed by and construed under the
laws of the State of California, without regard to choice of law provisions.
This Agreement shall not be amended or modified unless by written agreement
between Company and Autotelic. Nothing herein shall limit or modify the duties,
rights or obligations of Company and the Autotelic arising from Autotelic’s
direct or indirect interest in Company or under any agreement in respect of such
interest. In the event of a conflict between this Agreement and any such
agreement, the terms of such agreement shall control.

 

(f) Except for a party’s rights to injunctive relief under Section 8 (c) above,
any controversy or claim arising out of or relating to this Agreement or
relating to the Services, the Work Product, the parties’ relationship, the
enforcement or interpretation of this Agreement, or because of an alleged
breach, default or misrepresentation in connection with this Agreement, shall be
determined by final, binding and confidential arbitration. The arbitration
proceedings shall be held and conducted by a single arbitrator in accordance
with the Comprehensive Arbitration Rules and Procedures of JAMS (the “JAMS
Rules”), as modified by this Agreement. Such arbitration shall take place in Los
Angeles, California, and be initiated by any party in accordance with the JAMS
Rules. The demand for arbitration shall be made by any party hereto within a
reasonable time after the claim, dispute or other matter in question has arisen,
and in any event shall not be made after the date when institution of legal
proceeding, based on such claim, dispute or other matter in question, would be
barred by the applicable statute of limitations. California Code of Civil
Procedure Section 1283.05, which provides for certain discovery rights, shall
apply to any such arbitration, and such Code Section is incorporated herein by
reference. Discovery issues shall be decided by the arbitrator. Post-hearing
briefs shall be permitted. The arbitrator shall render a decision within twenty
(20) days after the conclusion of the hearing(s). In reaching a decision, the
arbitrator shall have no authority to change, extend, modify or suspend any of
the terms of this Agreement, or to grant an award or remedy any greater than
that which would be available from a court under the statutory or common law
theory asserted. The arbitrator shall issue a written opinion that includes the
factual and legal basis for any decision and award. The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of California or
federal law, or any of them, as applicable to the claim(s) asserted. Judgment on
the award may be entered in any court of competent jurisdiction. In addition,
either party may seek, from a court of competent jurisdiction in Los Angeles
County, provisional remedies or injunctive relief in support of their respective
rights and remedies hereunder without waiving any right to arbitration. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall allocate all costs and expenses of
the arbitration (including legal and accounting fees and expenses of the
respective parties) to the parties in the proportions that reflect their
relative success on the merits (including the successful assertion of any
defenses).

 

9

   

 

(g) If any provision of this Agreement is declared to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect any other provision of this Agreement. All
remaining provisions shall be fully severable, and this Agreement shall be
construed and enforced as if such invalid or unenforceable provisions had never
been part of this Agreement.

 

(h) This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Facsimile or electronically mailed scanned signatures are acceptable
and shall constitute an original signature.

 

(i) Any notices or communications required or permitted to be given hereunder
may be delivered by hand, deposited with a nationally recognized overnight
carrier, electronic-mail, or mailed by certified mail, return receipt requested,
postage prepaid, in each case, to the address of the other party first indicated
above (or such other addressee as may be furnished by a party in accordance with
this paragraph). All such notices or communications shall be deemed to have been
given and received (a) in the case of personal delivery or electronic-mail, on
the date of such delivery, (b) in the case of delivery by a nationally
recognized overnight carrier, on the third business day following dispatch and
(c) in the case of mailing, on the seventh business day following such mailing.

 

10

   

 

(j) In the event that any party to this Agreement shall commence any suit or
action to interpret or enforce this Agreement, the prevailing party in such
action shall recover that party’s costs and expenses incurred in connection with
the suit or action, including attorney fees and costs of appeal, if any.

 

The authorized representative of each party hereby executes this Agreement as of
the date first set forth above.

 

  MARINA BIOTECH INC.         By: /s/ Joseph W. Ramelli   Joseph W. Ramelli,
Interim CEO         AUTOTELIC INC.         By: /s/ Vuong Trieu   Vuong Trieu,
Chairman

 

11

   

 

